DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) obtaining sensor data, detecting data using sensors and comparing the data. 
The claims are directed to the abstract idea because the recite a mental process that could be performed in one’s head.  No detail is given towards how the sensors data is processed and the steps of “detecting an environment of a vehicle with the aid of a sensor device”, “detecting the behaviors of road users with the aid of a sensor device”, “combining and evaluating the detected data of the environment and the behaviors of the road users”, and “storing the combined and evaluated data” could all be performed in a person’s head.  The claims are describing what a person would do while they are driving a vehicle.  This is because, a typical driver will look at the environment and what other road users 
This judicial exception is not integrated into a practical application because the claims are saving the data, but not using the data for a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of the system (a sensor device) is a generic computer component recited as conventional means for collection of data. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 13-19 and 21 do not remedy the deficiencies of claims 12 and 20 and are therefore rejected for the same reason. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0386572 (Kubertschak).
 With respect to claim 12
Kubertschak discloses: A method for ascertaining data of a traffic scenario/ (see at least Fig 3; #1 and e; and ¶0059-61), the method comprising: 
detecting an environment of a vehicle with the aid of a sensor device (see at least Fig 3; #1 and e; and ¶0028, ¶0041, and  ¶0059-61; Disguising detecting how other vehicles are moving around a vehicle.); 
detecting the behaviors of road users with the aid of the sensor device (see at least Fig 3; #1 and e; and ¶0028, ¶0041, and  ¶0059-61; Disguising detecting that other vehicles are moving opposite the direction expected.); 
combining and evaluating the detected data of the environment and the behaviors of the road users (see at least Fig 3; #1 and e; and  ¶0059-61; Discussing using the information that vehicles are going the opposite direction in a different lane to mean the road is a 2 way road.)  and 
storing the combined and evaluated data (see at least Fig 3; #1 and e; and  ¶0059-62; Discussing removing contradicting data from the map and update the map data.).
With respect to claim 13
wherein the combining and evaluating of the detected data of the environment and the behaviors of the road users are carried out inside or outside the vehicle (see at least claim 16).
With respect to claim 14
Kubertschak discloses:
wherein the combined and evaluated data are stored in an internal or an external digital map of the vehicle (see at least claim 16).
With respect to claim 15
Kubertschak discloses:
wherein the combining and evaluating of the acquired data includes averaging (see at least ¶0032; Discussing looking at the average velocity of the vehicle to determine traffic information.)
With respect to claim 16
Kubertschak discloses:
wherein the combining and evaluating of the acquired data includes the use of exclusion criteria (see at least Fig 3; #1 and #8; Discussing determining information is wrong based on how the vehicles are behaving.).
With respect to claim 17
Kubertschak discloses:
wherein when combining and evaluating the detected data, at least one of the following is taken into account: a local aspect, a temporal aspect, aspects pertaining to behavior patterns, and the use of external information (see at least Fig 3; #1 and #8; and ¶0059-62).
 With respect to claim 18
Kubertschak discloses:
wherein the external information includes at least one of the following: data pertaining to the weather, accident statistics and police data (see at least ¶0031).
With respect to claim 19
Kubertschak discloses:
wherein the combined and evaluated data are used for an information system and/or for a driver-assistance system of the vehicle (see at least ¶0001-02).
With respect to claim 20
Kubertschak discloses: A device for ascertaining data of a traffic scenario (see at least Fig 3; #1 and e; and ¶0059-61), the method comprising:
a sensor device configured to detect an environment of the vehicle (see at least Fig 3; #1 and e; and ¶0028, ¶0041, and  ¶0059-61; Disguising detecting how other vehicles are moving around a vehicle.), 
whereby behaviors of at least one road user are detected with the aid of the sensor device (see at least Fig 3; #1 and e; and ¶0028, ¶0041, and  ¶0059-61; Disguising detecting that other vehicles are moving opposite the direction expected.); 
a processing unit configured to combine and evaluate the detected data of the environment and the behaviors of the at least one road user (see at least Fig 3; #1 and e; and  ¶0059-61; Discussing using the information that vehicles are going the opposite direction in a different lane to mean the road is a 2 way road.)  and 
a memory configured to store the combined and evaluated data (see at least Fig 3; #1 and e; and  ¶0059-62; Discussing removing contradicting data from the map and update the map data.).
With respect to claim 21
Kubertschak discloses:
a communications device configured to transmit the detected and/or the combined and evaluated data (see at least ¶0016-18, ¶0039, and ¶0051).
With respect to claim 22
Kubertschak discloses: A non-transitory computer readable data carrier on which is stored a computer program having program-code for carrying out the method for ascertaining data of a traffic scenario, the computer program, when executed by a computer(see at least Fig 3; #1 and e; and ¶0059-61), causing the computer to perform:  
detecting an environment of a vehicle with the aid of a sensor device (see at least Fig 3; #1 and e; and ¶0028, ¶0041, and  ¶0059-61; Disguising detecting how other vehicles are moving around a vehicle.); 
detecting the behaviors of road users with the aid of the sensor device (see at least Fig 3; #1 and e; and ¶0028, ¶0041, and  ¶0059-61; Disguising detecting that other vehicles are moving opposite the direction expected.); 
combining and evaluating the detected data of the environment and the behaviors of the road users (see at least Fig 3; #1 and e; and  ¶0059-61; Discussing using the information that vehicles are going the opposite direction in a different lane to mean the road is a 2 way road.)  and 
storing the combined and evaluated data (see at least Fig 3; #1 and e; and  ¶0059-62; Discussing removing contradicting data from the map and update the map data.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747.  The examiner can normally be reached on M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL F. WHALEN
Examiner
Art Unit 3665


/M.F.W./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665